Name: Commission Regulation (EEC) No 460/82 of 26 February 1982 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/26 27. 2. 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 460/82 of 26 February 1982 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by the Act of Accession of Greece (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 3129/81 (3), as last amended by Regulation (EEC) No 343/82 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3129/81 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 22-253 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7. 1979, p. 8 . 0 OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 312, 31 . 10 . 1981 , p. 52. 0 OJ No L 44, 16. 2. 1982, p . 8 .